DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on May 13, 2022.
Currently, claims 1-11 and 13-28 are pending in the instant application. Claims 4-5, 11, 14-16, and 18 are withdrawn from further consideration as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Newly submitted claims 24-25 and 27 are directed to a withdrawn invention, group II. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-25 and 27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In view of the foregoing, claims 1-3, 6-10, 13, 17, 19-23, 26, and 28 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112
	Claims 1-3, 6-10, 13, 17, and 19-20 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons set forth in the last Office action mailed on February 15, 2022 and for the reasons set forth below.
Applicant's arguments filed on May 13, 2022 have been fully considered but they are not persuasive. Applicant argues that paragraphs 0001 and 0047 of the specification do provide support for the functional limitation “avoiding supplementary transcript(s) generated from frameshift start codon(s)” Applicant in particular points out Figures 2C and paragraph 0037 and argues that “FKRP-OPTcomp” compared to “FKRP wild type” resulted in “increased FKRP protein level” indicating that “mutation of frameshift start codons suppresses supplementary transcripts, increasing FKRP expression.” As an initial matter, it is noted that the paragraph numbers provided by applicant do not correspond to those in the replacement specification filed on May 13, 2022. Further, the disclosures of the paragraphs and Figure 2C as stated by applicant in the remarks do not provide any evidence that “supplementary transcript(s)” of FKRP are indeed avoided or suppressed by the recited mutations. Further, there is no evidence that the increased FKRP protein level by “FKRP-OPTcomp” in Figure 2C is the direct result of “avoiding supplementary transcript(s)” as recited in the claims. As noted in the last Office action, there is no prior art relevant to “avoiding supplementary transcript(s)” by the recited mutations in FKRP thus the instant specification must provide sufficient detail pertaining to the unknown function/characteristic of the claimed subject matter. See MPEP §2163. 
In addition, as noted in the last office action, SEQ ID NO:4 representing “FKRP-OPTcomp” does not represent the entire genus even if the increased expression level of FKRP protein in Figure 2C is to represent “avoiding supplementary transcript(s)” in view of the express demonstration in Figure 2C that SEQ ID NO:7 (“FKPR-OPT-10”) having three mutations at positions 429, 819, and 1431 did not provide a higher FKRP protein expression level compared to the wild-type as noted in the last Office action. Note that SEQ ID NO:7 (“FKPR-OPT-10”) has about 95% sequence homology to SEQ ID NO:4, and SEQ ID NO:8 (“FKPR-OPT-11”) has about 90% sequence homology to SEQ ID NO:4. Yet, SEQ ID NO:7 and SEQ ID NO:8 each provided dramatically different result in FKRP protein expression level compared to SEQ ID NO:4 by about a 40-fold difference. As such, the genus claims as well as the species claim (claim 17) specifically reciting SEQ ID NO:7 and SEQ ID NO:8 are not supported by SEQ ID NO:4 providing about a 40-fold increase in FKRP protein expression level compared to the wild-type. Moreover, the instant specification does not disclose any species having a single mutation at position 819 of SEQ ID NO:2 as noted in the last Office action. Hence, SEQ ID NO:4, which is the only species pointed out by applicant in the remarks, is not a representative number of species within the claimed genus even if the increased FKRP protein level provided by SEQ ID NO:4 should correctly represent the claimed function of “avoiding supplementary transcript(s)”. 
Accordingly, this rejection is maintained. 

      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a synthetic polynucleotide encoding FKRP whose position 819 of SEQ ID NO:2 or positions 429, 819, and 1431 of SEQ ID NO:2 are mutated.
Regarding the polynucleotide comprising at least position 819 of SEQ ID NO:2 mutated, the instant specification discloses it is designed to have a function/utility of providing a “higher level of expression of FKRP”. See paragraphs 0003 and 0009.
As an initial matter, the instant specification is completely silent regarding SEQ ID NO:2 having only position 819 mutated. The specification is also silent regarding SEQ ID NO:2 having two mutations at position 819 and another nucleotide position. As such, the specification fails to adequately describe the intended function of providing a higher level of FKRP protein expression by the genus of polynucleotide species with one or two mutations in SEQ ID NO:2, wherein one mutation must be at position 819. 
Regarding SEQ ID NO:2 having mutations at positions 429, 819, and 1431, the specification discloses three species: SEQ ID NO:4 (“FKRP-OPTcomp”), SEQ ID NO:7 (“FKRP-OPT-10”), and SEQ ID NO:8 (“FKRP-OPT-11”). It is noted that SEQ ID NO:7 and SEQ ID NO:8 are about 95% and about 90% homologous to SEQ ID NO:4. Of the three disclosed species, only SEQ ID NO:4 (“FKRP-OPTcomp”) is adequately described to provide the intended utility/function of providing a “higher level of expression of FKRP” compared to a normal, wild-type sequence of SEQ ID NO:2 having no mutation. See Figure 2C copied below.

    PNG
    media_image1.png
    338
    398
    media_image1.png
    Greyscale

The above results in Figure 2C do show a high level of unpredictability pertaining to polynucleotide sequence variants of SEQ ID NO:2 as evidenced by the fact that three different polynucleotide sequence variants of SEQ ID NO:2 designed to have three specific mutations at positions 429, 819, and 1431 did not provide the same level of FKRP protein. As such, one of ordinary skill in the art cannot extrapolate the intended utility/function of providing a “higher level of expression of FKRP” provided by other, undisclosed polynucleotide sequence variants of SEQ ID NO:2 having mutations at positions 429, 819, and 1431. That is, the structure-function correlation of the mutated sequence variants of SEQ ID NO:2 is not adequately described by SEQ ID NO:4 alone. 
Note that “for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.” (emphasis added). See MPEP §2163.
In view of the foregoing, the single species of SEQ ID NO:4 disclosed in the instant specification is not a representative number of structural variants within the claimed genus thus fails to reasonably convey that the instant co-inventors had possession of the claimed genus at the time of filing. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635